DETAILED ACTION
This office action is in response to the amendment filed on 3/9/2021. Claims 1-3, 7-13, 16-23, 27, 34, 36, 38-39 and 41-43 are pending in the instant application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-13, 16-23, 27, 34, 36, 38-39 and 41-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, “…identifying information about a recurring pattern of usage of a storage included in a graphics processor, comprising identifying a plurality of repeated render pass sequences comprising a first pass followed by a second pass followed by a third pass, at least some of the plurality of repeated render pass sequences having different bandwidths, each of the first pass, the second pass and the third pass comprising a recognizable sequence of render operations; using said identified information to predict a future usage of said storage comprising predicting, for the third pass of the plurality of repeated render pass sequences, a high bandwidth; and adapting a configuration of said storage during run time by changing a number of interconnects to be powered up and traversed in said storage based on said identified information”, in conjunction with the other limitations of the independent claim, wherein identifying a recurring pattern of usage of a storage comprises identifying a plurality of 
The closest prior art of record is Ribble. Ribble discusses a plurality of render modes that can be switched between in response to high GPU bandwidth. Ribble discloses determining an amount of bandwidth used at the end of each render unit. However, and as argued by the Applicant on pages 7-8, Ribble does not disclose identifying a plurality of repeated render pass sequences comprising a first pass followed by a second pass followed by a third pass, each of the first second and third passes comprising a recognizable sequence of render operations and in response to predicting a high bandwidth for the third path in the plurality of repeated render path sequences, changing a number of interconnects to be powered up and traversed. Therefore, the prior art of record does not appear to teach the entirety of the independent claim. Claims 2-3, 7-10, 34, 36 and 41-43 are allowable at least by their virtues of their dependencies from independent claim 1.
With respect to independent claim 11, “…identifying information about a recurring pattern of usage of a storage included in a graphics processor, comprising identifying a plurality of repeated render pass sequences comprising a first pass followed by a second pass followed by a third pass, at least some of the plurality of repeated render pass sequences having different bandwidths, each of the first pass, the second pass and the third pass comprising a recognizable sequence of render operations; using said identified information to predict a future usage of said storage comprising predicting, for the third pass sequence of the plurality of repeated render pass sequences, a high bandwidth; and adapting a configuration of said storage during run time by changing a number of interconnects to be powered up and traversed in said storage based on said identified information.”, in conjunction with the other limitations of the independent claim, wherein identifying a recurring pattern of usage of a storage comprises identifying a plurality of repeated render pass sequences comprising a first pass followed by a second pass followed by a third pass, each of the first second and third passes comprising a recognizable sequence of render operations, the plurality of repeated sequences having different bandwidths and wherein using the identified information to predict a high bandwidth for the third pass in the repeated pattern of render pass sequences and adapting a configuration of the storage during run time by changing the number of interconnects to be powered up and traversed, is not taught by the prior art of record. 
The closest prior art of record is Ribble. Ribble discusses a plurality of render modes that can be switched between in response to high GPU bandwidth. Ribble discloses determining an amount of bandwidth used at the end of each render unit. However, and as argued by the Applicant on pages 7-8, Ribble does not disclose identifying a plurality of repeated render pass sequences comprising a first pass followed by a second pass followed by a third pass, each of the first second and third passes comprising a recognizable sequence of render operations and in response to predicting a high bandwidth for the third path in the plurality of repeated render path sequences, changing a number of interconnects to be powered up and traversed. Therefore, the prior art of record does not appear to teach the entirety of the independent claim. Claims 12-13, 16-20 and 38 are allowable at least by their virtues of their dependencies from independent claim 11.
With respect to independent claim 21, “a processor to identify information about a recurring pattern of usage of a storage in a graphics processor, comprising to identify a plurality of repeated render pass sequences comprising a first pass followed by a second pass followed by a third pass, at least some of the plurality of repeated render pass sequences having different bandwidths, each of the first pass, the second pass and the third pass comprising a recognizable sequence of render operations, use said identified information to predict a future usage of said storage comprising to predict, for the third pass of the plurality of repeated render pass sequences, a high bandwidth, and adapt a configuration of said storage during run time by changing a number of interconnects to be powered up and traversed in said storage based on said identified information; and 4a memory coupled to said processor”, in conjunction with the other limitations of the independent claim, wherein identifying a recurring pattern of usage of a storage comprises identifying a plurality of repeated render pass sequences comprising a first pass followed by a second pass followed by a third pass, each of the first second and third passes comprising a recognizable sequence of render operations, the plurality of repeated sequences having different bandwidths and wherein using the identified information to predict a high bandwidth for the third pass in the repeated pattern of render pass sequences and adapting a configuration of the storage during run time by 
The closest prior art of record is Ribble. Ribble discusses a plurality of render modes that can be switched between in response to high GPU bandwidth. Ribble discloses determining an amount of bandwidth used at the end of each render unit. However, and as argued by the Applicant on pages 7-8, Ribble does not disclose identifying a plurality of repeated render pass sequences comprising a first pass followed by a second pass followed by a third pass, each of the first second and third passes comprising a recognizable sequence of render operations and in response to predicting a high bandwidth for the third path in the plurality of repeated render path sequences, changing a number of interconnects to be powered up and traversed. Therefore, the prior art of record does not appear to teach the entirety of the independent claim. Claims 22-23, 27 and 39 are allowable at least by their virtues of their dependencies from independent claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183